PER CURIAM.
We affirm the summary denial of Conner’s motion to withdraw plea because his claims are conclusively refuted by the record. See Henry v. State, 920 So.2d 1245, 1246 (Fla. 5th DCA 2006) (“Defendants are bound by the statements made by them under oath; they are not entitled to have them plea set aside by later claiming the plea was involuntary based on their allegedly perjured testimony.”); Iacono v. State, 930 So.2d 829 (Fla. 4th DCA 2006) (defendant’s claims that he was under influence of psychotropic medication at time of plea, thereby rendering plea involuntary, conclusively refuted by plea colloquy).
AFFIRMED.
GRIFFIN, EVANDER and BERGER, JJ., concur.